Citation Nr: 0832284	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-16 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a 
right wrist/hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that declined to reopen the veteran's claim 
of entitlement to compensation under 38 U.S.C. § 1151 for a 
right wrist/hand disability on the basis that new and 
material evidence had not been received.  The veteran 
perfected a timely appeal of this determination to the Board.

In June 2006, the veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge at the local 
regional office.

In September 2007, the Board reopened the veteran's 38 U.S.C. 
§ 1151 claim on the basis that new and material evidence had 
been submitted, and remanded the claim for further 
development.


FINDINGS OF FACT

1. In providing the treatment that led to the veteran's right 
wrist/hand disability, VA did not fail to exercise the degree 
of care that would be expected of a reasonable health care 
provider.

2. VA did not furnish hospital care, medical or surgical 
treatment, or an examination without the veteran's informed 
consent.

3. The proximate cause of the veteran's right wrist/hand 
disability was not an event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C. § 1151 for a right wrist/hand disability as a result 
of VA medical treatment are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.361, 17.32 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, an October 2007 letter to the veteran from 
the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish a disability rating and an 
effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), this letter essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

The Board acknowledges that such VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, after the 
October 2007 letter, the veteran was afforded an opportunity 
to respond, and the AOJ then subsequently reviewed the claim 
and issued a Supplemental Statement of the Case (SSOC) to the 
veteran as recently as May 2008.

Also, the Board acknowledges that the veteran was not 
provided adequate notice of the criteria to establish 
entitlement to compensation under 38 U.S.C. § 1151.  However, 
prior to the May 2008 SSOC, the veteran was provided a 
Statement of the Case (SOC) in May 2005 that contained the 
criteria to establish entitlement to compensation under 
38 U.S.C. § 1151 as well as the applicable laws and 
regulations, to which the veteran responded in May 2005.  
Also, in an October 2005 statement and at his July 2006 Board 
hearing, the veteran and his representative argued that VA 
was negligent in putting a cast on his hand, which resulted 
in an additional right wrist/hand disability.  Furthermore, 
in August 2008 Written Brief Presentation, the veteran's 
representative argued that the proper degree of informed 
consent was not obtained from the veteran so that the veteran 
was not fully aware of the risks of his surgery.  The 
arguments put forth by the veteran and his representative 
show actual knowledge of the criteria to establish 
entitlement to compensation under 38 U.S.C. § 1151.

In light of the above, the Board finds that the veteran was 
not prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Pelegrini, 18 Vet. App. 112; 
see also Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 
2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service medical 
records, VA medical treatment records, a VA compensation and 
pension examination, a letter from the veteran's private 
physician, the veteran's testimony at his July 2006 Board 
hearing, and written statements from the veteran and his 
representative.

The Board notes that in its September 2007 remand, the Board 
ordered that the veteran should be afforded a VA neurological 
examination with an appropriate examiner to determine the 
etiological relationship between the veteran's right 
wrist/hand disability and the April 1998 closed reduction 
percutaneous surgical procedure.  The veteran's claims file 
was to be made available to the examiner prior to the 
examination, and the examiner was requested to review the 
entire claims file in conjunction with the examination.  The 
examiner was to render an opinion as to whether it was at 
least as likely as not (e.g. a 50 percent or greater 
probability) that the veteran incurred additional right 
hand/wrist disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault associated with the April 1998 
closed reduction percutaneous surgical procedure.  All tests 
and studies deemed necessary by the examiner were to be 
performed, and a complete rationale was to be given for all 
opinions and conclusions expressed in a typewritten report.

The veteran was afforded this examination in April 2008, 
which included a review of the entire claims file by the 
examiner.  The examination report contained the opinion and 
rationale requested by the Board, which are discussed below.  
Thus, the Board finds that the VA examiner and AOJ 
substantially complied with the Board's order for a medical 
examination.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-147 
(1999).

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Compensation Under 38 U.S.C. § 1151

The veteran argues that he is entitled to compensation under 
38 U.S.C. § 1151 for a right wrist/hand disability.

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if (1) the 
disability or death was not the result of the veteran's 
willful misconduct, (2) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under the law administered by the 
Secretary, and (3) the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care and has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination proximately 
caused a veteran's additional disability or death, it must be 
shown that the hospital care, medical or surgical treatment, 
or examination caused the veteran's additional disability or 
death and that (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  
Consent may be express (i.e. given in orally or in writing) 
or implied under the circumstances specified in 38 C.F.R. 
§ 17.32(b), as in emergency situations.  38 C.F.R. 
§ 3.361(d)(1).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented 
in the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In the instant case, the record reflects that the veteran 
underwent a closed reduction percutaneous pinning of the 
right fifth metacarpal at a VA facility in April 1998 for a 
right fifth metacarpal fracture that was significantly 
displaced.  The April 1998 operation report indicates that 
the veteran had dropped an alternator on to his right hand 
one week prior, but did not come in for four days, that 
radiographs revealed a badly comminuted distal fifth 
metacarpal neck fracture with displacement, and that it was 
determined that he would require closed reduction with 
percutaneous pinning.  The operative report also indicates 
that the veteran gave informed consent for the procedure.

A second April 1998 operation report indicates that two weeks 
after the closed reduction and percutaneous pinning, the 
veteran was seen in a VA clinic, X-rays were obtained, and a 
complete loss of reduction was found.  The VA medical 
providers decided to examine the injury and see if a closed 
reduction could be obtained.  It was noted that the risks and 
benefits were discussed with the veteran, that he agreed to 
proceed, and that he was taken to the operating room after 
operative consent was obtained.  The veteran underwent the 
removal of pins and examination under anesthesia, and was 
placed in an ulnar gutter splint subsequently. 

A May 1998 VA follow-up note indicates that the veteran had 
had some problems with numbness and tingliness in the median 
nerve distribution.  It was noted that he veteran did not 
have a Tinel's sign at the wrist and had decreased sensation 
in the median nerve distribution, and that the veteran was to 
be put back into an ulnar gutter splint, taking care to 
protect the median nerve and dorsiflexing the wrist to 
decrease pressure in the carpal canal.

Another May 1998 note indicates that the veteran complained 
of severe pain and numbness in the right hand and fingers 
since his surgery two weeks before, and that the veteran 
reported the pain felt like a possibly pinched nerve.  It was 
noted that following the veteran's April 1998 surgery, he had 
problems with severe pain and numbness in the hand and 
fingers, that they replaced the cast thinking it may have 
been too tight and pinching a nerve, and that they took the 
cast off completely a week later.  It was also noted that he 
was now using a soft cast that he applied himself, but that 
he was having the same problems.  

July 1998 VA medical treatment notes indicate that the 
veteran reported that the ulnar gutter splint with which he 
was treated after the second surgery was very tight, and that 
a week later this was changed.  The veteran also reported 
that since the second operation he noticed numbness involving 
the fingers, that he attributed this to the tightness of the 
splint, that he had the splint on for total of a month after 
the first operation, and that he still had numbness involving 
the fingers with no improvement.  Examination of the right 
upper extremity reveled that he had full range of motion of 
the wrist with considerable amount of stiffness involving the 
right thumb and little fingers, especially the little, and 
that there was some weakness on opposition of the thumb.  It 
was also noted that he had tenderness involving the carpal 
tunnel and had a positive Tinel's sign on percussion of the 
medial nerve at the wrist as well as a positive Phalen's 
sign, and that sensation was decreased to the thumb and 
middle three fingers.  July 1998 electromyography (EMG) nerve 
study indicated moderate to severe right median entrapment at 
the wrist, thenar muscle irritability with active 
denervation, normal right ulnar and radial studies, and a 
normal needle EMG of the right forearm and hand.  

July 1998 VA treatment notes indicate a diagnosis of post 
traumatic carpal tunnel syndrome. 

March 2000 private EMG and nerve conduction study (NCS) 
indicated that the median sensory amplitude was decreased, 
that one could not rule out an old carpal tunnel syndrome, 
and mild neuropathy across the elbow.

A June 2000 letter from the veteran's private physician, Dr. 
S., indicates that, based on the veteran's history, it 
sounded like he developed a lot of swelling and the cast 
became tight, and that he subsequently developed a median 
nerve compression with numbness of his thumb, index and 
middle fingers.  Dr. S. stated that after evaluating the 
veteran, he appeared to have a severe right carpal tunnel 
syndrome which was documented by his EMG, and that the 
veteran should have his median nerve decompressed.  

A May 2002 private EMG/NCS report indicates chronic right 
median neuropathy without occurring evidence of compression.  
It was noted that this was an old median nerve injury and was 
probably not a recurrent carpal tunnel.  

November 2003 VA neurology consult notes indicate that the 
veteran was in the neurology clinic for assessment of his 
right hand numbness, pain, and weakness.  It was noted that 
he initially started with a right fifth metacarpal fracture 
and went in for orthopedic surgery, but that an open 
reduction internal fixation was not placed, that he developed 
per his accounts a compartment syndrome that left him with 
both ulnar an median nerve damage, and that he subsequently 
had had three right handed carpal tunnel repairs in the last 
five years.  After examination of the right hand, the veteran 
was assessed as very likely having multiple nerves that were 
damaged with the compartment syndrome.  It was noted that 
there was progression of the weakness over the years that had 
not been arrested with carpal tunnel surgery.

In a June 2005 letter, Dr. S. indicated that physical 
examination showed numbness of the median nerve distribution 
of the right hand with atrophy of the thenar muscles and 
weakness of grip associated with chronic median nerve lesion.  
It was noted that the veteran had some tenderness in the 
wrist in the region of the carpal tunnel, and had some 
tenderness in the forearm.  Dr. S. noted that based on the 
examination, the condition was chronic, and that based on the 
history obtained from the veteran this condition was the 
result of a tight cast that was applied to his forearm in 
April 1998.

At his July 2006 hearing, the veteran testified that the loss 
of feeling his right hand was due to the fact that his cast 
was placed on too tight after his April 1998 VA surgery.

The veteran was afforded a VA examination in April 2008.  The 
VA examiner noted, after reviewing the claims folder, that 
the veteran underwent closed reduction percutaneous pinning 
for traumatic right fifth metacarpal comminuted neck fracture 
in April 1998, that the veteran said that he had been having 
pain and numbness of the right hand since the procedure 
because of the tightness of the cast, and that an EMG of the 
right hand in July 1998 revealed moderate to severe right 
median entrapment at the wrist.  The examiner noted that he 
veteran continued to have right hand symptoms with pain, 
weakness, and numbness, that May 2002 EMG revealed chronic 
right median neuropathy without occurring evidence of 
compression, and that this was an old median nerve injury and 
probably not a current carpal tunnel.  The examiner noted the 
November 2003 VA treatment note, and the June 2005 letter 
from Dr. S.  After examining the veteran, the VA examiner 
diagnosed the veteran as having right carpal tunnel syndrome, 
status post carpal tunnel release surgery, and opined that 
the veteran's condition was at least as likely as not related 
to local complication and compartmental syndrome related to 
the closed reduction percutaneous surgical procedure for 
comminuted fracture of the right fifth metacarpal secondary 
to traumatic injury of 1998.  The examiner also opined that 
the right hand and wrist disability was not likely a result 
of carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault associated with VA care 
and management.  The examiner noted that compartmental 
syndrome is one of the likely complications of the veteran's 
injury and treatment.

In an August 2008 Written Brief Presentation, the veteran's 
representative argued that although eh April 2008 VA opinion 
noted that the veteran's condition was not the result of 
carelessness, that it should be fully determined that the 
proper degree of informed consent was obtained form the 
veteran and that he was fully aware of the risk of his 
further injury.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for a 
right wrist/hand disability.  The medical evidence reflects 
that a current right wrist/hand disability is the result of 
local complication and compartmental syndrome related to the 
April 1998 VA closed reduction percutaneous surgical 
procedure for comminuted fracture of the right fifth 
metacarpal.  However, the record does not reflect that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or an event not reasonably foreseeable.

First, the medical evidence does not reflect that, in 
providing the treatment that led to the veteran's right 
wrist/hand disability, VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider.  The only competent medical opinion of record is 
that of the April 2008 VA examiner who opined, after 
reviewing the entire record and acknowledging the veteran's 
contentions that he had been having pain and numbness off the 
right hand since the procedure because of the tightness of 
the cast, that the veteran's right hand and wrist disability 
was not likely a result of carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
associated with VA care and management, and that 
compartmental syndrome is one of the likely complications of 
the veteran's 1998 injury and treatment.  There is no medical 
opinion or other competent medical evidence of record 
indicating that the veteran right wrist/hand disability was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA, or that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider in any 
way.

The Board recognizes the veteran's contention that his 
current right wrist/hand disability was the result of VA 
negligence in making his cast too tight following his April 
1998 VA surgery.  However, such a determination is one that 
is medical in nature, and the veteran is not competent to 
provide opinions that require medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board also recognizes the June 2005 letter of Dr. S. 
indicating that, based on the history obtained from the 
veteran, his condition was the result of a tight cast that 
was applied to his forearm m in April 1998.  However, the 
Board notes that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  There is no 
indication that Dr. S. independently reviewed the claims 
folder, or that he expressed any medical opinion regarding 
the etiology of the veteran's right wrist/hand condition 
other than repeating the opinion of the veteran.  Moreover, 
although Dr. S. indicated in the letter that, based on the 
history obtained from the veteran, his condition was the 
result of a tight cast that was applied to his forearm in 
April 1998, Dr. S. did not express an opinion that VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider in providing medical 
treatment to the veteran.

Second, the record does not reflect that VA furnished the 
veteran's April 1998 surgeries or any other relevant medical 
or surgical treatment without the veteran's informed consent.  
Rather, the operation reports of both April 1998 VA surgeries 
indicate that informed consent was given by the veteran, and 
the operation report of the second surgery specifically notes 
that the risks and benefits were discussed with the veteran 
and that he agreed to proceed.  The Board notes the veteran's 
and his representative's arguments that it should be fully 
determined that the proper degree of informed consent was 
obtained from the veteran and that he was fully aware of the 
risk of his further injury.  However, the Board notes the 
comment of the April 2008 VA examiner that compartmental 
syndrome is one of the likely complications of the veteran's 
injury and treatment, and again notes that the medical record 
reflects that informed consent was given by the veteran prior 
to his surgeries, and that that the risks and benefits were 
discussed with the veteran before he agreed to proceed.  
Thus, the Board finds that VA has substantially complied with 
the requirements of 38 C.F.R. § 17.32 for the purposes of 
38 C.F.R. § 3.361(d)(1).

Finally, the record does not reflect that the proximate cause 
of a right wrist/hand disability was an event not reasonably 
foreseeable.  The April 2008 VA examiner specifically noted 
that compartmental syndrome was one of the likely 
complications of the veteran's injury and treatment in 1998.  
Furthermore, there is no medical opinion or other competent 
medical evidence indicating that a reasonable health care 
provider would not have considered compartmental syndrome to 
be an ordinary risk of the veteran's April 1998 VA surgery 
and medical treatment.

Accordingly, entitlement to compensation under 38 U.S.C. 
§ 1151 for a right wrist/hand disability is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a 
right wrist/hand disability is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


